
	
		I
		112th CONGRESS
		1st Session
		H. R. 2550
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Boren (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  transfer of entitlement to educational assistance under the Post-9/11
		  Educational Assistance Program of the Department of Veterans Affairs by
		  deceased members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the Spouses
			 of Fallen Heroes Scholarship Act.
		2.Transfer of
			 entitlement to educational assistance under the Post-9/11 Educational
			 Assistance Program of the Department of Veterans Affairs by deceased members of
			 the Armed Forces
			(a)In
			 generalSection 3319 of title
			 38, United States Code, is amended by—
				(1)redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (i) the following new subsection (j):
					
						(j)Transfer of
				entitlement by deceased members of the Armed Forces
							(1)In
				generalNotwithstanding
				subsections (b), (e) and (f), in the case of the death of any member of the
				Armed Forces who is entitled to educational assistance under this chapter while
				the member is serving on active duty, the member’s entitlement to educational
				assistance under this chapter shall be transferred under this section to the
				member’s surviving spouse, unless the member has designated another eligible
				dependent.
							(2)Maximum amount
				of entitlement for transferThe maximum amount of entitlement that may
				be transferred under this section is the amount to which the deceased member of
				the Armed Forces was actually entitled on the date of the member’s
				death.
							(3)ElectionA surviving spouse to whom educational
				assistance is transferred under this section who is also entitled to
				educational assistance under chapter 35 of this title may not receive
				assistance under both such chapter and this section, but shall make an
				irrevocable election (in such form and manner as the Secretary may prescribe)
				under which chapter or section to receive educational assistance.
							(4)Surviving spouse
				definedFor purposes of this
				subsection, the term surviving spouse means a person of the
				opposite sex who was the spouse of a member of the Armed Forces at the time of
				the member's death, and who lived with the member continuously from the date of
				marriage to the date of the member's death (except where there was a separation
				which was due to the misconduct of, or procured by, the member without the
				fault of the spouse) regardless of
				remarriage.
							.
				(b)Effective Date;
			 Applicability
				(1)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2009.
				(2)ApplicabilityThe
			 Secretary of Veterans Affairs shall begin making payments to individuals to
			 whom entitlement to educational assistance is transferred by reason of
			 subsection (j) of section 3319 of title 38, United States Code, as added by
			 subsection (a), by not later than August 1, 2011. In the case of an individual
			 who is entitled to educational assistance for the period beginning on August 1,
			 2009, and ending on July 31, 2011, by reason of such a transfer and who was
			 enrolled for any part of such period in an approved program of education, the
			 Secretary shall make retroactive payments to such individual for such period by
			 not later than August 1, 2011.
				
